department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l feb number release date cc pa cbs b01 jdsekula gl-129984-00 uil memorandum for associate area_counsel - fort lauderdale cc sb ftl attention leonard t provenzale from alan c levine chief branch cc pa cbs b01 subject service of form 668c by mail this is in response to the question mr provenzale posed in an e-mail dated date he specifically asked whether the rationale of sec_301 c would permit form 668-c final demand to be served by mail we believe the service of a form 668-c could be accomplished by mailing if the form 668-c were modified to reflect such service sec_6332 requires that a person in possession of or obligated with respect to property or rights to property subject_to levy upon which a levy has been made to surrender that property or those rights upon demand except for any property or rights to such property that are subject_to attachment or execution under any judicial process at the time of such demand the demand described in sec_6332 is the one made on the levy form that is used for example form 668-a notice_of_levy form 668-b levy form 668-w notice_of_levy on wages salary and other income neither sec_6332 nor the regulations promulgated thereunder require any further or final demand for payment to be made however in order to obtain voluntary compliance with notices of levy that are served but remain unsatisfied the service as an administrative practice issues in many cases another document entitled final demand form 668-c although the use of this form is not required by sec_6332 or the regulations thereunder the customary use of this form by the service has led some commentators to believe that such a notification is required before a suit for failure to honor a levy can successfully be instituted see saltzman irs practice and procedure dollar_figure 2nd ed the certification of service portion of form 668-c contains the statement i certify that this final demand was served by handing a copy to thus form 668-c contemplates personal service it seems clear that the certification of service portion of form 668-c would have to be modified with respect to any form 668-c which is attempted to be served by mail gl-129984-00 sec_301 c provides as follows c service of notice_of_levy by mail a notice_of_levy may be served by mailing the notice to the person upon whom the service of a notice_of_levy is authorized under paragraph a of this section in such a case the date and time the notice is delivered to the person to be served is the date and time the levy is made if the notice is sent by certified mail return receipt requested the date of delivery on the receipt is treated as the date the levy is made if after receipt of a notice_of_levy an officer or other person authorized to act on behalf of the person served signs and notes the date and time of receipt on the notice_of_levy the date and time so noted will be presumed to be in the absence of proof to the contrary the date and time of delivery any person may upon written notice to the district_director having audit jurisdiction over such person have all notices of levy by mail sent to one designated office after such a notice is received by the district_director notices of levy by mail will be sent to the designated office until a written notice withdrawing the request or a written notice designating a different office is received by the district_director although sec_301 c appears to authorize the service of levy by mail in all cases its effect is actually limited to instances in which the service and some entity normally a large business or governmental_unit with many employees have entered into a written_agreement under which the entity has agreed to accept notices of levy by mail sec_301 c does not specifically discuss form 668-c or whether it may be served by mail the rationale of that section however that an officer or other person authorized to act on behalf of an entity may by signing and noting the date and time of receipt of a document establish the date and time of the receipt of that document to the entity should apply to final demands which with deletion of the reference to hand delivery could be served by mail in this regard i would note that acs already makes its final demand although not titled as such by means of an lp59 copy attached which is mailed to the person upon whom it mailed a notice_of_levy it is my understanding that such mailings are by certified mail in order to establish the act of mailing obviously any final demand sent by mail which was returned as unclaimed or undeliverable would not be effective and would have to be hand-delivered this matter has been discussed with an analyst in compliance who stated that while your suggestion may be a useful modification in remote areas the preference is to retain the method of hand delivery as the nationwide requirement if you have any questions concerning the content of this memorandum please contact jerome d sekula pincite-3610 attachment lp59 gl-129984-00 lp59 text please contact us about the taxpayer levy we recently mailed you a notice_of_levy to collect money that the taxpayer s named above owes as taxes we haven’t heard from you if you already mailed the amount required or don’t owe any money to the taxpayer please complete the information below you must send us the amount you owe the taxpayer s not to exceed the amount shown on the notice_of_levy if you don’t send us the money you may be personally liable to us for the amount you owe the taxpayer in addition you can be charged a penalty of up to of the tax owed by the taxpayer as allowed by sec_6332 of the internal_revenue_code a copy of that section is printed on the back of the notice_of_levy if you owe the taxpayer salary or wages this levy applies until the taxes are paid or we send a release_of_levy return this letter to us in the enclosed envelope or if you prefer to give the information by phone call us at the number shown above thank you for your help in this matter we sent the amount to you give date mailed amount and where sent _____ we don’t owe this taxpayer any money please explain ____________ we no longer employ this taxpayer list taxpayer’s last_known_address if different from above phone number and employer if known or any information to help us locate this taxpayer _____ chief automated collection branch enclosures copy of this letter envelope lp59
